DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               EWELL MILLER,
                                 Appellant,

                                     v.

    HOMELAND PROPERTY OWNERS ASSOCIATION, INC., TODD
   MINIKUS, AMANDA MINIKUS, MARK LLANO, MELINDA HUBER,
        EDWARD HUBER, DANNY CAGLE and JOAN CAGLE,
                         Appellees.

                                No. 4D18-654

                           [January 10, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 502014CA012132.

   Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellant.

  Michael J. Pike, Daniel Lustig and Dominique J. Torsiello of Pike &
Lustig, LLP, West Palm Beach, for appellees Danny Cagle and Joan Cagle.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.